Per curiam.
Mr. Hayes was given notice on February 17, 1984 by the State Bar of Georgia that the State Disciplinary Board had filed with the Supreme Court of Georgia the full record in a disciplinary complaint against him. The full record included the State Disciplinary Board’s acceptance of respondent Hayes’ petition for voluntary discipline and recommendation.
Mr. Hayes, in his petition for voluntary discipline, admitted that on or about November 4, 1982, he transferred funds from a bank account belonging to the estate of John F. King to his own bank account. This action is conduct which is in violation of State Bar Rule 4-102, Standard 4 (Code Ann. Title 9 Appendix).
Further, Mr. Hayes admits conduct in violation of certain parts of Part IV, Chapter I (Code Ann. Title 9 Appendix) of the State Bar Rules and specifically admitted the transferring of the bank account funds.
Mr. Hayes filed his petition for voluntary discipline before the filing of any formal complaint by the State Bar and agreed to adhere to any decision of the State Disciplinary Board regarding his conduct.
On February 10, 1984, the State Disciplinary Board accepted Mr. Hayes’ petition for voluntary discipline in accordance with the rules and regulations for the organization and government of the State Bar of Georgia. The State Disciplinary Board, after accepting Mr. Hayes’ petition for voluntary discipline, recommends that he be disbarred from the practice of law in the State of Georgia. After reviewing the record, we approve the Board’s recommendation that Mr. Hayes be disbarred from the practice of law in the State of Georgia.
It is ordered that Mr. Hayes’ name be stricken from the roll of attorneys allowed to practice law in this State.

All the Justices concur.